    Case 1:18-cv-03771-PGG Document 26 Filed 04/01/19 Page 1 of 2




           b         rn'
 FREEBORN & PETERS LLP
                                                                                        DANIEL HARGRAVES
                                                                                        Partner

                                                                                       Freeborn & Peters LLP
                                                                                       Allomeys at Law
                                                                                       Tl1t1 Helrnsli!y Building
                                                                                       230 Park Avenue, Suile 630
                                                                                       New York, NY 10169

                                                                                       (212) 218-8766 direcl
                                                                                       (212) 218-8761 faK

                                                                                       dhargraves@freeborn.com

                                                                                       www .freeborn.com

1\.pril 1, 2019

VIA ECF AND FACSIMILE (212) 805-791'16

The Honorable Paul G. Gardephe
United States District Judge for the Southern District ofNew York
Thurgood Marshall
United States Courthouse
40 Foley Square
New York. NY 10007

        He:       Wesco Insurance Company and Technology Insurance Company, Inc.
                  v. Personnel Staffing Group, LLC; Civil Action No.: 18-civ-03771 (PGG)
                  .!oint S tufu : Lcll cr l{eganling S dllcmcnt a nd Case lann gcmcnt Pl a n

Dear Judge Gardephe:

                 In accordance with the Court's February 28, 2019 Order, the parties submit this
joinl status letter.

                 This action was brought by Wesco Insurance Company and Technology Insurance
Company. Inc. asserting claims for breach of contract by Personnel Staffing Group, LLC for its
alleged i"ailurc lo permit an audit WH.Jlo ]JH} final premium due 011 [1·10 \\'OI"kcrs' COI11JK'11S<lli ll ll
and employers' liability insurance policies.

                 Following the parties' February 25, 2019 joint letter to the Court, the parties have
been it1volvecl in settlement discussions but have not yet been able to resolve Lhe dispute. We
respectfully request that the stay be extended 3 0 days, umi I May I, :?.0 I(), lu gi vc tilL· parllc:,
additional time to reach a settlement.

              We thank the Court for its consideration, and we are available al tl1e Court's
convenience to address any questions or concerns.




                    Chicago, IL • New York, NY· Richmond, VA • Springfield, IL • Tampa, Fl
       Case 1:18-cv-03771-PGG Document 26 Filed 04/01/19 Page 2 of 2




Fr ebor
 FREEBORN & PETERS LLP
                                                                          The Honorable Paul G Garde(Jhe
                                                                          Aprll1, 201!?
                                                                          Page 2




                                              Pmt ). 'arkozi
                                              Ale.· nndru Kamenetsky Shea
            I
                                              TANNENBAUM HELPERN SYRACUSE &
 The Helms'ley Building                       H1RSCHTRITT LLP
 230 Park Avenue, Suite 630                   900 Third Avenue
 NewYork,NewYork 10169                        New York, New York 10022
 212-218-8760                                 212-508-6700
 dhargraves@freebom.com                       sarkozi@thsh.com
 acostigan@freeborn.com                       shea(L!)thsh .com


 Counse!.for Plaint(ffs Wesco Insurance       Counse!for Defendant Personnel Stcrf!ing
 Company and Technology Insurance             Group, LLC
 Company, Inc.



 cc:     Nathan A. Sbev, Esq. (Sperling & Slater, P.C.)
         Fax: (312) 641-3200
